Jackson, Chief Justice.
This case is suit for a mare in foal, and the recovery is of the mare and colt after birth. The suit was brought on the ground that the jack traded for the mare with foal was palmed off on the plaintiff as one that was good for mares, by false representations; there was evidence enough to sustain the verdict, and the judge presiding approving the verdict, it must stand. If the declaration did not sufficiently describe the colt as sued for, it was amendable and *582the justice of the case makes the recovery of both mare and colt proper. It is therefore affirmed, because the mare and her foal both belonged to plaintiff.
Judgment affirmed.